EXHIBIT 10.1

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

Convertible Secured Promissory Note

$11,000,000.00   November 8, 2016  CPN-2   Denver, Colorado

 

For value received, MusclePharm Corporation, a Nevada corporation (the
“Company”) promises to pay to Ryan Drexler or his assigns (the “Holder”) the
principal sum of Eleven Million Dollars ($11,000,000.00), together with interest
on the outstanding principal amount at the rate of ten percent (10%) per annum,
provided that, upon and during the continuance of any Event of Default (as
defined below), the rate of interest shall increase to twelve percent (12%) per
annum. Interest shall commence on the Issue Date (as defined below) and shall
continue and accrue daily at the applicable rate on the outstanding principal
amount until paid in full or converted in accordance with this note (the
“Note”). Interest shall be computed on the basis of a year of 365 days for the
actual number of days elapsed. Accrued and unpaid interest shall be paid by the
Company to the Holder in cash on the Maturity Date, provided that any interest
not paid when due shall be capitalized and added to the principal amount of this
Note and begin to bear interest on the Maturity Date along with all other unpaid
principal, capitalized interest and other capitalized obligations hereunder. The
“Issue Date” shall be the date on which the Holder remits to the Company or its
designees the initial principal amount of this Note.

This Note is secured by a lien on and security interest in all of the assets and
properties of the Company, as described in the Amended and Restated Security
Agreement of even date herewith by and between the Company and the Holder (the
“Security Agreement”).

WHEREAS, the Board of Directors of the Company (the “Board”) has considered the
Settlement (as defined below) to address a significant, outstanding contingent
liability of the Company; and

WHEREAS, after considering the terms of the Settlement and available
alternatives to finance the Settlement, the Board has determined that the
Settlement, and the issuance and sale of this Note to fund the Settlement, are
necessary and advisable to ensure the Company’s ability to operate as a going
concern and thereby protect the interests of the Company and its stockholders;

 1

 

This Note is subject to the following terms and conditions:

1.                  Maturity.

(a)               Repayment. Unless earlier converted or repaid (as applicable)
as provided in Sections 1(b), 2 or 3, all outstanding principal and any accrued
but unpaid interest under this Note (whether or not that interest has been
capitalized) (the “Conversion Amount”) shall be due and payable on November 8,
2017 (as such date may be accelerated, the “Maturity Date”). Notwithstanding the
foregoing, at the option and upon the declaration of the Holder and upon written
notice to the Company, the entire Conversion Amount shall become due and payable
upon an Event of Default. An “Event of Default” shall occur if (i) the Company
fails to pay any and all unpaid principal, accrued and unpaid interest and all
other amounts owing under the Note when due and payable pursuant to the terms of
the Note, provided, however, that an Event of Default shall not be deemed to
have occurred on account of a failure to pay due solely to an administrative or
operational error of any depositary institution that is crediting by ACH or
wiring such payment if the Company had the funds to make the payment when due
and payment is received by the Holder within two (2) business days following the
Company’s knowledge of such failure to pay; (ii) the Company or any of its
subsidiaries files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any general
assignment for the benefit of creditors; (iii) an involuntary petition is filed
against the Company or any of its subsidiaries (unless such petition is
dismissed or discharged within forty-five (45) days) under any bankruptcy
statute or similar law now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of the Company;
or (iv) the Company breaches any other material term of this Note or the
Security Agreement (unless, in the case of any curable material breach, such
material breach is cured within thirty (30) days of the earlier of the date on
which (x) the Holder has given notice of such breach to the Company and (y) the
Company has actual knowledge of such breach); provided, however, that all
obligations under this Note, including without limitation all principal and all
accrued and unpaid interest, shall be accelerated, and shall be immediately and
automatically due and payable without any notice to the Company or other action,
upon the occurrence of any Event of Default described in clause (ii) or (iii) of
this sentence.

(b)               Conversion. The Holder may at any time, and from time to time,
in the sole discretion of the Holder, upon written notice to the Company, elect
to convert all or a portion of the Conversion Amount into shares of the
Company’s Common Stock, $0.001 per share (“Common Stock”), at a price per share
equal to one dollar and eighty-three cents ($1.83), rounded down to the nearest
whole share.

(c)               Change of Control. The Company shall not enter into any
agreement that would effect, and shall not effect, any Change of Control (as
defined below) unless the Company has provided the Holder with at least fifteen
(15) days’ advance written notice of such Change of Control, including the
anticipated consideration to be received by the holders of the Company’s Common
Stock, and has otherwise provided the Holder with a meaningful opportunity to

 2

 

exercise its conversion rights hereunder prior to the consummation of such
Change of Control; provided, that, the Holder shall maintain the confidentiality
of any information provided to it pursuant to this paragraph. The term “Change
of Control” means (i) a sale of all or substantially all of the Company’s assets
other than to an Excluded Entity (as defined below), (ii) a merger,
consolidation or other capital reorganization or business combination
transaction of the Company with or into another corporation, limited liability
company or other entity other than an Excluded Entity, in each case pursuant to
which the stockholders of the Company immediately prior to such merger,
consolidation or other capital reorganization or business combination
transaction own less than fifty percent (50%) of the voting interests in the
surviving or resulting entity, or (iii) the consummation of a transaction, or
series of related transactions, in which any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of all of the Company’s then outstanding
voting capital stock. Notwithstanding the foregoing, a transaction shall not
constitute a Change of Control if its purpose is to (A) change the jurisdiction
of the Company’s incorporation or (B) create a holding company that will be
owned in substantially the same proportions by the persons who hold the
Company’s voting capital stock immediately before such transaction. An “Excluded
Entity” means a corporation or other entity of which the holders of voting
capital stock of the Company outstanding immediately prior to such transaction
directly or indirectly beneficially own voting capital stock representing at
least a majority of the votes entitled to be cast by all of such corporation’s
or other entity’s voting securities outstanding immediately after such
transaction.

2.                  Mechanics and Effect of Conversion.

(a)               Effectiveness of Conversion. Upon conversion of this Note, the
Company will be forever released from all of its obligations and liabilities
under this Note with respect to that portion of the Conversion Amount being
converted, including without limitation the obligation to repay such portion of
the principal amount and accrued and unpaid interest. Any interest accrued on
the applicable portion of the principal amount of this Note that is not
simultaneously converted into Common Stock by reason of such conversion shall be
repaid upon demand by the Holder. Upon conversion of this Note, the Company
shall take all such actions as are necessary in order to ensure that the Common
Stock issuable with respect to such conversion shall be validly issued, fully
paid and nonassessable.

(b)               Issuance of Certificates. Upon conversion of this Note, the
Holder shall surrender this Note, duly endorsed, at the principal offices of the
Company or any transfer agent of the Company. At its expense, the Company shall,
as soon as practicable thereafter, issue and deliver to such Holder, at such
principal office, a certificate or certificates for the number of shares of
Common Stock to which such Holder is entitled upon such conversion, together
with any other securities and property to which the Holder is entitled upon such
conversion under the terms of this Note, including a check payable to the Holder
for any cash amounts payable as described herein. Upon any partial conversion of
this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Company to the Holder for
the principal balance of this Note and interest which shall not have been
converted or paid.

 3

 

(c)               Fractional Shares. No fractional shares of the Company’s
Common Stock will be issued upon conversion of this Note. If any fractional
share of Common Stock would, except for the provisions hereof, be deliverable
upon conversion of this Note, the Company, in lieu of delivering such fractional
share, shall pay an amount in cash equal to the value of such fractional share,
as determined by the per share conversion price used to effect such conversion.

3.                  Payment; Prepayment. All payments shall be made in lawful
money of the United States of America at such place as the Holder hereof may
from time to time designate in writing to the Company. Payment shall be credited
first to any fees and expenses due and payable hereunder, then to accrued and
unpaid interest, and then the remainder shall be applied to principal. The
Company may prepay this Note in whole or in part at any time following at least
fifteen (15) and no more than sixty (60) days’ advance written notice to the
Holder, provided that the Holder shall retain all rights of conversion until the
date of repayment, notwithstanding the pendency of any prepayment notice.

4.                  Adjustment Provisions. If after the Issue Date the Company
shall make or issue, or shall fix a record date for the determination of
eligible holders of its capital stock entitled to receive, a dividend or other
distribution payable with respect to the Common Stock that is payable in
securities of the Company, assets (including cash), or rights or warrants to
purchase shares of Common Stock or securities convertible into shares of Common
Stock (each, a “Dividend Event”), and such dividend or other distribution is
actually made, then, and in each such case, the Holder, upon conversion of all
or a portion of the Conversion Amount into shares of Common Stock at any time
after such Dividend Event, shall receive, in addition to the Common Stock
issuable upon such conversion of the Note, the securities or other assets,
rights or warrants that would have been issuable to the Holder had the Holder,
immediately prior to such Dividend Event, converted such Conversion Amount into
Common Stock.

5.                  Covenants.

(a)               Restrictions on Additional Indebtedness and Liens and
Subordination. The Company may not incur or suffer to exist any Indebtedness (as
defined below) other than Permitted Indebtedness (as defined below) or any Lien
(as defined below) other than Permitted Liens (as defined below).

(i)                 “Indebtedness” shall mean any and all indebtedness for
borrowed money; all obligations in respect of any deferred purchase price; all
obligations in respect of capital leases; all reimbursement obligations in
respect of letters of credit, surety bonds and similar instruments; all
obligations evidenced by notes, bonds, loan agreements, debentures and similar
instruments; and all guarantee obligations and contingent obligations in respect
of any of the foregoing.

 4

 

(ii)              “Permitted Indebtedness” shall mean (a) Indebtedness evidenced
by this Note and by that existing Convertible Secured Promissory Note dated
December 7, 2015, issued by the Company in favor of the Holder (the “Prior
Note”); (b) Indebtedness in respect of taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings; provided, that Company maintains adequate
reserves therefor; (c) Indebtedness existing as of the date hereof and set forth
on the schedule of Permitted Indebtedness attached hereto, or pursuant to an
instrument set forth on such schedule; (d) Indebtedness to trade creditors
(including suppliers) incurred in the ordinary course of business, including
Indebtedness incurred in the ordinary course of business with corporate credit
cards; (e) extensions, refinancings, repayment and renewals of the obligations
under the Note or the Prior Note and under any Permitted Indebtedness described
in clause (d) above, provided that the principal amount is not increased or the
terms modified to impose materially more burdensome terms upon the Company, and
(f) Subordinated Indebtedness incurred after the date of this Note and approved
by a majority of the Board of Directors of the Company.

(iii)            “Subordinated Indebtedness” means secured and/or unsecured
Indebtedness expressly subordinated to the obligations of the Company to the
Holder hereunder, under the Prior Note and under the Security Agreement,
including in payment and lien priority.

(iv)             “Lien” shall mean any lien, claim, encumbrance or similar
interest in or on any asset, including without limitation any security interest
or mortgage.

(v)               “Permitted Lien” shall mean (a) Liens securing Indebtedness
evidenced by this Note and the Prior Note; (b) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings, provided that the
Company maintains adequate reserves therefor; (c) claims of materialmen,
mechanics, carriers, warehousemen, processors or landlords arising out of
operation of law so long as the obligations secured thereby (i) are not past due
or (ii) are being properly contested and for which the Company has established
adequate reserves; (d) liens consisting of deposits or pledges made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance, social security and similar laws; (e) liens on equipment
(including capital leases) to secure purchase money Indebtedness existing as of
the date hereof, or any permitted refinancing thereof, so long as such security
interests do not apply to any property of the Company other than the equipment
so acquired, and the Indebtedness secured thereby does not exceed the cost of
such equipment, and provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed, or refinanced (as
may have been reduced by any payment thereon) does not increase; and (f) liens
on accounts, inventory, machinery, equipment, instruments, documents, chattel
paper, general intangibles and other assets to secure purchase money
Indebtedness under agreements set forth on the schedule of Permitted
Indebtedness attached hereto.

 5

 

(b)               Use of Proceeds. The proceeds from the issuance and sale of
this Note shall be used only to pay amounts due in connection with the
settlement of the Company’s dispute with FHG Corporation d/b/a Capstone
Nutrition (the “Settlement”) and as may otherwise be agreed by the Holder and
the Company.

6.                  Transfer; Successors and Assigns. The terms and conditions
of this Note shall inure to the benefit of and be binding upon the respective
successors and assigns of the Company and the Holder. Notwithstanding the
foregoing, the Holder may not assign, pledge or otherwise transfer this Note
without the prior written consent of the Company. Subject to the preceding
sentence, this Note may be transferred only upon surrender of the original Note
for registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company. Thereupon, a
new note for the same principal amount and interest will be issued to, and
registered in the name of, the transferee. Interest and principal are payable
only to the registered holder of this Note.

7.                  Governing Law. This Note shall be governed by and construed
in accordance with the laws of the State of New York (without giving effect to
any conflict of laws principles that would require application of the laws of
another jurisdiction other than Section 5-1401 of the General Obligations Law of
the State of New York.).

8.                  Jurisdiction. Each of the Company and the Holder irrevocably
submits to the jurisdiction of the courts of the State of New York and of the
United States sitting in the State of New York, and of the courts of its own
corporate domicile with respect to actions or proceedings brought against it as
a defendant, for purposes of all proceedings. Each of the Company and the Holder
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any proceeding and any
claim that any proceeding has been brought in an inconvenient forum. Any process
or summons for purposes of any proceeding may be served on the Company or the
Holder, as applicable, by mailing a copy thereof by registered mail, or a form
of mail substantially equivalent thereto, addressed to it at its address as
provided for notices under this Note.

9.                  Waiver of Jury Trial. Each of the Company and the Holder
hereby irrevocably waives any and all right to trial by jury in any proceeding.

10.              Notices. Any notice required or permitted by this Note shall be
in writing and shall be deemed sufficient when delivered personally or by
overnight courier or sent by email or fax (upon customary confirmation of
receipt), or forty-eight (48) hours after being deposited in the U.S. mail as
certified or registered mail with postage prepaid, addressed to the party to be
notified at such party’s address or fax number as set forth on the signature
page, as subsequently modified by written notice, or if no address is specified
on the signature page, at the most recent address set forth in the Company’s
books and records; provided, that, any notice to the Company by the Holder also
shall be provided to the Board of Directors.

11.              Amendments and Waivers. Any term of this Note may be amended
only with the written consent of the Company and the Holder. Any amendment or
waiver effected in accordance herewith shall be binding upon the Company, the
Holder and each transferee of this Note.

 6

 

12.              Entire Agreement. This Note, together with the Security
Agreement, constitutes the entire agreement between the Company and the Holder
pertaining to the subject matter hereof, and any and all other written or oral
agreements existing between the Company and the Holder are expressly canceled.

13.              Counterparts. This Note may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will constitute a single agreement.

14.              Action to Collect on Note. The Company promises to pay all
costs and expenses, including reasonable attorney’s fees, incurred in connection
with the collection or enforcement of this Note or any obligation hereunder,
including without limitation during or in the context of any bankruptcy,
receivership, trusteeship, reorganization or insolvency proceeding or other
proceeding under any other law for the relief of, or relating to, debtors, now
or hereafter in effect, and all such amounts shall be payable on demand (or, if
the Holder is prevented by applicable law from making demand, as and when
incurred by the Holder) and, if not paid when due, shall be capitalized and
become part of the principal amount of this Note, and interest shall accrue
thereon as set forth for other principal amounts under this Note.

15.              Loss of Note. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note or
any Note exchanged for it, and indemnity satisfactory to the Company (in case of
loss, theft or destruction) or surrender and cancellation of such Note (in the
case of mutilation), the Company will make and deliver in lieu of such Note a
new Note of like tenor.

16.              Interest Rate Limitation. Notwithstanding anything to the
contrary contained herein, the interest paid or agreed to be paid under this
Note shall not exceed the maximum rate of non-usurious interest permitted by
applicable law (the “Maximum Rate”). If the Holder shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal amount remaining owed under this Note or, if it exceeds such
unpaid principal amount, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Holder exceeds the Maximum
Rate, the Holder may, to the extent permitted by applicable law, (i)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of this
Note.

17.              Indemnification. The Company shall, to the fullest extent
permitted by law, indemnify (but only to the extent of and out of Company
assets) the Holder against all reasonable expenses (including reasonable
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Holder in connection with any claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative, before or
by any court or any administrative or legislative body or authority, in which
the Holder is involved, as a party or otherwise, or with which the Holder may be
threatened, arising in connection with this Note, the Prior Note or the Security
Agreement (each, an “Action”), except to the extent the same has been

 7

 

finally adjudicated to constitute fraud, gross negligence or willful misconduct
of the Holder or a breach by the Holder of this Note, the Prior Note or the
Security Agreement. Promptly after receipt by the Holder of notice of the
commencement or threatened commencement against it of any third party Action,
the Holder will notify the Company. The Company will be entitled to assume the
defense of the Action unless the Holder shall have reasonably concluded that a
conflict may exist between the Company and the Holder in conducting the defense
of the Action. If the Company assumes the defense of any Action in accordance
with the provisions of this Section, it will not be liable to the Holder for any
legal or other expenses subsequently separately incurred by the Holder in
connection with the defense of such Action. The Company shall not be liable for
any settlement of a third-party Action effected without its written consent,
which consent may not be unreasonably withheld.

18.              Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.

17.       Funding Date. This Note has been entered into by the parties on
November 8, 2016. On or prior to the fourth business day after the date hereof,
the Holder shall remit to the Company or its designees the initial principal
amount of this Note.

[Remainder of Page Intentionally Left Blank]

 8

 

IN WITNESS WHEREOF, the Company has caused this Convertible Secured Promissory
Note to be executed as of the date indicated herein.

MusclePharm Corporation

By: /s/ Maria Gorecki
Name: Maria Gorecki
Title: General Counsel

